Citation Nr: 1514737	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran for the purpose of VA death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and G.S.



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953 and July 1953 to July 1954.  He died in March 2006.  The appellant is his daughter.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the appellant's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The appellant was permanently incapable of self-support prior to her eighteenth birthday in October 1980.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a helpless child of the Veteran have been met.  38 U.S.C.A. § 101(4), 1310, 1313, 1314 (West 2014); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim for recognition as the helpless child of the Veteran for the purpose of VA death benefits.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Dependency and indemnity compensation is a benefit payable by the Department of Veterans Affairs to a veteran's child because of the veteran's service-connected death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect before attaining the age of 18 years.  Thus, the focus of analysis must be on the individual's prior to his or her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are:  

1) the fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support; 

2) a child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) it should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The issue which must be resolved in this case is whether the appellant became permanently incapable of self-support by reason of mental or physical defect before turning 18 years old.  Here, the appellant was born in October 1962 and is currently 52 years old.  She attained the age of 18 in October 1980, so evidence discussing her condition prior to that period is of central importance. 

The appellant contends that she has a schizoaffective disorder, which rendered her permanently incapable of self-support prior to her 18th birthday.

A review of the submitted evidence indicates the appellant has been awarded Social Security Insurance (SSI) based on schizoaffective disorder from December 1992.  At that time, the appellant underwent a comprehensive psychological assessment.  In the course of the assessment, the appellant reported she had never worked in either Puerto Rico or the United States, and had supported herself with AFDC funds that her daughter had received.  The appellant also reported experiencing visual and auditory command-type hallucinations.  In sum, the psychologist found the appellant unable to handle the rigors of a routine work day.  The Board notes that this assessment occurred when the appellant was 30 years old.  However, the appellant has also provided lay statements from her mother, aunt and cousin.  These statements universally show the appellant has had anti-social traits from a very early age.  Additionally, the appellant's aunt recalled an incident wherein the appellant reported an attempted kidnapping of herself as a child; however, when investigated no evidence could be found to corroborate her reports.  The aunt also stated that when the appellant was assessed by a doctor at that time, the physician found her reports to be "in her head."  The Board also notes that in February 2015, the appellant provided a statement from her treating physician.  The clinician recounted the appellant's reported history of symptoms and determined, "it is at least as likely as not that her mood disorder rendered her incapable of self-support since before the age of 18."

However, the Board must balance these findings against other evidence that indicates the appellant may have had the ability to independently provide for herself.  In this regard the Board notes the appellant's 1976-1979 school report cards show she received passing grades in all subjects; however, her grades generally fell within the "C" and "D" ranges.  Moreover, there is no indication the appellant continued school beyond 9th grade.  In addition, the evidence indicates the appellant was able to rear her child without evidence of major incident.  Further, the Board notes the appellant was denied SSI benefits in 1987.  The Board finds this evidence to be probative evidence against the appellant's assertion of permanent incapacity, as this evidence tends to indicate she may have been able to perform sufficiently in an occupational setting to support herself after turning 18.  

The Board notes that the appellant became pregnant at age 18, and since that time has never maintained full-time work.  Although she was able to provide for herself and her children through state assistance programs, the evidence indicates she has maintained a marginal subsistence.  In 1987 the Social Security Administration (SSA) denied the appellant entitlement to SSI benefits, but there is no indication SSA considered the appellant's mental state in their initial determination.  The Board notes the appellant was ultimately found to be occupationally impaired as a result of her schizoaffective disorder just a few years after SSA's initial decision.  Additionally, the fact that the appellant has not ever maintained a job throughout the course of her adult life could be considered evidence that she was not able to do so.  Further, the appellant has provided both lay and expert evidence from her mother, aunt, cousin, and treating physician indicating she has been permanently incapable of self-support prior to turning 18.    

Overall, the Board has weighed the evidence both for and against the appellant's claim for helpless child benefits.  The Board finds the weight of the evidence to be in relative equipoise, as there is sufficient competent evidence showing the appellant suffered psychiatric impairments prior to the age of 18.  The appellant has not maintained any occupation throughout her adult life and has obtained only the basic life essentials for herself and her children through social service programs.  This does not show the appellant was ever capable of independent self-support.  Never the less, there is some indication the appellant may have had the ability to provide some measure of independent self-support, as shown by her ability to marginally pass school in the 7th through 9th grades, and also perform several life functions independently.  However, assuming the appellant would have been able to provide some level of self-support, the evidence simply does not demonstrate she was ever wholly capable of independent self-support.  

In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Accordingly, the appellant is entitled to recognition as a helpless child of the Veteran for purposes of VA death benefits.


ORDER

Entitlement to recognition as a helpless child of the Veteran for the purpose of VA death benefits is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


